Citation Nr: 0509325	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to March 
1955.  He died in August 2002.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
However, the RO in Manila, the Republic of the Philippines 
has jurisdiction.  

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During his lifetime, in June 1999 and February 2001 the 
veteran filed a claim alleging entitlement to increased 
ratings for pulmonary tuberculosis and impaired vision, and 
service connection for hypertension, diabetes, anemia, and 
arthritis of the knees.  

2.  In July 2002, the RO denied the claims as well as 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  However, the 
veteran never received notice of the RO's July 2002 decision.  

3.  The veteran died in August 2002.  

4.  The appellant filed a claim for entitlement to accrued 
benefits in October 2002.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits is valid.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the matter on appeal with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below on the question of the validity of the 
accrued benefits claim, no conceivable prejudice could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision on the 
question of the validity of the accrued benefits claim.  

Accrued Benefits

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provide that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  
Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death.  38 C.F.R. § 3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F. 3d 
1296 (1998).  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also, 38 C.F.R. §§ 20.1103, 20.1104.

In June 1999, the veteran filed a claim alleging entitlement 
to increased ratings for pulmonary tuberculosis and impaired 
vision, and service connection for hypertension and diabetes.  
In February 2001, he initiated a claim of service connection 
for anemia and arthritis of the knees.  The RO, located in 
San Diego, California, denied the claims in July 2002.  The 
July 2002 decision also denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
mailed to the last known address.  However, the mail was 
returned to VA as undelivered.  Therefore, the claim was 
never finally adjudicated since the veteran never received 
notice of the denial.  As the claim was never finally 
adjudicated, the veteran did have a claim for VA benefits 
pending at the time of his death on August 10, 2002.  

At the time of his death, he was service-connected for 
inactive pulmonary tuberculosis and right pterygium.  The 
appellant's application for accrued benefits was received on 
October 30, 2002.  Therefore, there was an application for VA 
death pension or accrued benefits filed within one year of 
the veteran's death.  

In view of the above, the following issues are pending: 
entitlement to increased ratings for right pterygium and 
inactive pulmonary tuberculosis; entitlement to a 10 percent 
rating for multiple, noncompensable, service-connected 
disabilities; entitlement to service connection for 
hypertension, anemia, and bilateral knee arthritis; and new 
and material evidence to reopen a claim of service connection 
for diabetes mellitus.  


ORDER

The appellant's claim of entitlement to accrued benefits is 
valid, and to this extent, the appeal is granted. 


REMAND

In view of the above, the following issues are pending: 
entitlement to increased ratings for right pterygium and 
inactive pulmonary tuberculosis; entitlement to a 10 percent 
rating for multiple, noncompensable, service-connected 
disabilities; entitlement to service connection for 
hypertension, anemia, and bilateral knee arthritis; and new 
and material evidence to reopen a claim of service connection 
for diabetes mellitus.  

A review of the file shows that the appellant has not 
received notice of the evidence and information necessary to 
substantiate the current of entitlement to accrued benefits 
and she has not informed about whether she or VA bears the 
burden of producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice is also required for each of the pending 
issues listed above.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all duty to notify 
obligations with respect to the issues of 
entitlement to increased ratings for 
right pterygium and inactive pulmonary 
tuberculosis; entitlement to a 10 percent 
rating for multiple, noncompensable, 
service-connected disabilities; 
entitlement to service connection for 
hypertension, anemia, and bilateral knee 
arthritis; and new and material evidence 
to reopen a claim of service connection 
for diabetes mellitus have been satisfied 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  A record of 
her notification regarding the claim of 
entitlement to accrued benefits and each 
of the pending claims must be 
incorporated into the claims file.  

2.  Thereafter, the AMC should review the 
appellant's claim of entitlement to 
accrued benefits.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and she should then 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


